     Case 2:20-cr-00054 Document 16 Filed 02/18/20 Page 1 of 2 PageID #: 42



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                                    Case Number: 2:20-mj-00013

NEDELTCHO VLADIMIROV


                                       ORDER

      On February 13, 2020, came the United States of America by Andrew Tessman,

Assistant United States Attorney, and came the defendant in person and by counsel,

Rachel Zimarowski, Assistant Federal Public Defender for the purpose of preliminary and

detention hearings, as previously ordered by the Court. Also present was Justin Gibson,

Senior United States Probation Officer.

      The Court, having heard the testimony of a witness, found probable cause to

believe that the defendant committed the offenses charged in the criminal complaint in

violations of 18 U.S.C. § 1956(a)(1)(A) and 18 U.S.C. § 1957(a). Accordingly, it is hereby

ORDERED that the defendant shall appear for further proceedings.

      The Court proceeded to the detention hearing in this matter.         Following the

arguments of counsel, testimony of a witness, consideration of the Pretrial Services

Report and the factors contained in 18 U.S.C. § 3142(g), and for reasons more fully stated

on the record, which are Ordered herein incorporated, the Court finds by preponderance

of the evidence that the defendant is a risk of nonappearance. Further, the Court finds

that there is no condition or combination of conditions of release that will reasonably

assure the safety of others and the community at this time.

      Accordingly, it is hereby ORDERED that the defendant is detained and remanded

to the custody of the United States Marshal pending further proceedings.
    Case 2:20-cr-00054 Document 16 Filed 02/18/20 Page 2 of 2 PageID #: 43



      The Clerk is directed to provide copies of this Order to the defendant, all counsel

of record, the Probation Department, and the United States Marshals Service.

      ENTER: February 18, 2020
